DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 3/15/2022 have been fully considered. Applicant has argued that the prior art does not teach the new limitation(s) added by amendment. The new limitation(s) will be addressed in the rejection(s) below.

Applicant has argued:
Applicant submits that the commonly understood meaning of the verb "nest" is to fit one object at least partially within another object… Mahajan only appears to arrange the cutter blocks 130 near to one another…

This is not persuasive. Merriam-Webster defines nest as “a group of objects made to fit close together or one within another” 
The examiner acknowledges that this may be a broader interpretation than Applicant’s. However, examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.
Additionally, the examiner takes the position that Mahajan teaches a portion of the leading wall of the following block is nested in the recess of the leading block as the nested portion is located in the recess formed by the absence of material of the block. See amended figure below outlining the outer boundary of the block (black line) and recess formed by absence of material near A/B. See near C showing leading wall of following block inside the recess formed from A/B.

    PNG
    media_image1.png
    452
    588
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5 recite the limitation "the second interior wall of the first reamer block" in the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if Applicant is introducing a second interior wall on the first reamer block or if Applicant intended to reference the previously introduced limitation “the second interior wall” referring to the interior wall of the second reamer block. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahajan (US 20140182940).

Regarding claim 1, Mahajan teaches:
A reamer, comprising: 
a housing (Mahajan 110) comprising a flow tube (Mahajan 122) through a center of (Mahajan Fig. 3) an interior of the housing and a plurality of openings (Mahajan near 130) from the interior of the housing to an exterior of the housing; 
a first reamer block (Mahajan one of 130) in the interior of the housing, the first reamer block comprising a first leading wall (Mahajan 138) a first interior wall (Mahajan near 132, see near A below) and a first trailing wall (Mahajan 136), the first trailing wall and the first interior wall (Mahajan see near B below) comprising a first recess (Mahajan near 136, 122/132, near following 130, see near A/B below); and 
a second reamer block (Mahajan another of 130) in the interior of the housing, the second reamer block comprising a second leading wall (Mahajan 138), a second interior wall (Mahajan near 132, see near A below), and a second trailing wall (Mahajan 136), the second trailing wall and the second interior wall comprising a second recess (Mahajan see near A/B below), wherein the first leading wall is nested (Mahajan Fig. 3 near 122, see C below) into the second recess in a retracted configuration.

    PNG
    media_image1.png
    452
    588
    media_image1.png
    Greyscale

Regarding claim 2, Mahajan teaches:
The reamer of claim 1, wherein the first leading wall has a first leading wall height (Mahajan 138) that is greater (Mahajan see 138/136 Fig. 3, [0030-0032]) than a first trailing wall height (Mahajan 136) of the first trailing wall.

Regarding claim 3, Mahajan teaches:
The reamer of claim 1, wherein the first interior wall and the second interior wall (Mahajan 132 Fig. 3, [0030-0032], see A above) of the first reamer block is concave.

Regarding claim 4, Mahajan teaches:
The reamer of claim 1, wherein the flow tube is coaxial with a longitudinal axis (Mahajan near 122) of the housing.

Regarding claim 5, Mahajan teaches:
The reamer of claim 1, wherein a first interior wall and the second interior wall (Mahajan 132 Fig. 3, [0030-0032], see A above) of the first reamer block is shaped complementarily (Mahajan 132 Fig. 3, [0030-0032]) with the flow tube.

Regarding claim 6, Mahajan teaches:
The reamer of claim 5, wherein the first interior wall is shaped complementary (Mahajan 132 Fig. 3, [0030-0032]) with the flow tube for a wall arc angle (Mahajan 132 Fig. 3) of greater than 90.

Regarding claim 8, Mahajan teaches:
The reamer of claim 1, comprising a third reamer block (Mahajan third 130) in the interior of the housing, the third reamer block comprising a third leading wall (Mahajan 138) a third interior wall (Mahajan near 132, see near A above) and a third trailing wall (Mahajan 136), the third trailing wall and the third interior wall comprising a third recess (Mahajan 136 near 122/132, near following 130, see near A/B above), wherein the second leading wall is nested (Mahajan Fig. 3 near 122, see C above) into the third recess in the retracted configuration, and the third leading wall is nested (Mahajan Fig. 3 near 122, see C above) into the first recess in the retracted configuration.

Regarding claim 10, Mahajan teaches:
The reamer of claim 1, comprising a coverage-to-exposure ratio of less than 1.00 (Mahajan Fig. 3, [0031, 0038]).

Regarding claim 11, Mahajan teaches:
A reamer, comprising: a housing (Mahajan 110) having a longitudinal axis (Mahajan near 122) the housing defining an interior (Mahajan inside 110);
a flow tube (Mahajan 122) extending through the interior of the housing along the longitudinal axis of the housing; a plurality of reamer blocks (Mahajan 130) arranged radially around the flow tube and configured (Mahajan Fig. 3-5) to extend and retract relative to the housing; and 
a secondary flow tube (Mahajan inside 120, [0025]) within the interior of the housing radially outward from the flow tube, the secondary flow tube being located between two reamer blocks of the plurality of reamer blocks in a retracted configuration (Mahajan Fig. 3). Note: Applicant has argued element 120 of Mahajan is a channel bored into the housing not a separate element and therefore not a tube. However, Mahajan teaches lining the inside of the bore 120 with a tubular sleeve (a separate element) to protect the channel from erosion. 

Regarding claim 12, Mahajan teaches:
The reamer of claim 11, comprising a flow diverter (Mahajan [0023, 0043-0044]), the flow diverter comprising a primary port (Mahajan [0023, 0043-0044]) in fluid communication with the flow tube and a secondary port (Mahajan [0023, 0043-0044]) in fluid communication with the secondary flow tube.

Regarding claim 13, Mahajan teaches:
The reamer of claim 11, wherein the secondary flow tube extends a length of the plurality of reamer blocks (Mahajan [0023, 0043-0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan in view of Lee (US 20090277689).

Regarding claim 7, Mahajan teaches:
The reamer of claim 1, but does not expressly state wherein the first reamer block is uphole of the second reamer block and the second reamer block is uphole of a third reamer block.
Lee teaches wherein the first reamer block (Lee Fig. 1-2, upper 18) is uphole of the second reamer block and the second reamer block is uphole of a third reamer block.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Mahajan to include locating the reamer blocks at different longitudinal heights on the string in order to allow the operator to customize the profile of the cutting surface based on specific operation to be performed and wellbore environment where the tool is used. Lee [0015, 0091].
Allowable Subject Matter
Claims 15-18, 20-21 are allowed.
Claims 9, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674